DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Claim Objections
Claim 10 is objected to because of the following informalities:  
In claim 10 (lns 9-10) “connected with a coil wire extending from the stator” should be changed to -- connected with a coil wire extending from a stator -- since stator is not previously recited.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 13 (last paragraph) “the support includes a first protrusion that is in contact with the first contact surface through the through hole of the first substrate, and a second protrusion that is in contact with the second contact surface through the through hole of the second substrate” is unclear. From claim 1 the first contact surface faces the upper side of the motor main body 3 and the second contact surface faces the lower side of the cover 90 (last 3 lns of claim 1). 
From claim 1 and fig. 3 the first contact surface is 97a and the second contact surface is 3h. Additionally claim 13 also discloses the second substrate is located on the upper side of the first substrate (2nd paragraph), which discloses the first substrate is 66 and the second substrate is 67 (fig 3, z direction in fig 3 is up). 
This results in the opposite of the underlined portions of claim 13 above (where the support is 52 with protrusion 53 & 54-see fig. 3). It is suggested that applicant amend claim 1 so the first contact surface faces a lower side of the cover and the second contact surface faces the upper side of the motor main body. By doing this the claim 13 will be clear. 
There is no prior art rejection of claim 13. 
In claim 17 (lns 2-3) “a groove portion opened upward is provided on a surface facing the upper side of the motor body” is unclear. From the specification the groove 4 is provided on the surface of 3a facing the cover 90 (figs 1, 3 & 5). Since the motor body is disclosed as 3 and 3a is the upper surface of 3 it is unclear how the surface 3a faces the upper side of the motor body 3, when 3a is the upper side of the motor body. In order to further prosecution examiner will interpret the surface facing the upper side of the motor body as the surface of the motor body. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10-12 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Acinas Lope et al. (US20160134178, “Acinas Lope”).
Re claim 10, Acinas Lope discloses a motor comprising: 
a motor main body 1 (figs 3-4) including a rotor 5 (fig 3) rotatable about a central axis extending in an up-down direction (fig 3, axis of shaft 6); 
a controller 10 (fig 3, para [0029]) to control rotation of the rotor 5 (para [0029]) and disposed on an upper side of the motor main body 1 (figs 3-4); and 
a cover 50 (figs 2-4) surrounding the controller 10 from an outward diameter direction and an upper side of the control unit 10 (figs 3-4); wherein 
the controller 10 includes a substrate 20 (figs 3-4 & 9-10) disposed along a direction perpendicular or substantially perpendicular to the central axis (figs 3-4) and connected with a coil wire 4 extending from the stator 3 (figs 3-4), a press fitting pin (figs 
Re claim 11, Acinas Lope discloses claim 10 as discussed above and further discloses the support 71 supports the press fitting pin (figs 3-4 & 9-10, 71 supports pin by positioning & fixing 20 to 40’ as implied by holes in 20 & smaller diameter portions of 71).
Re claim 12, Acinas Lope discloses claim 10 as discussed above and further discloses the controller 10 includes a plurality of the substrates 20, 70 (figs 3-4) stacked along the up-down direction (fig 3); and both ends of the press fitting pin are inserted into holes (figs 9-10 & 12, holes of 20 for 79a & holes in 79b,) and electrically connected to the substrates 20, 70 (figs 3-4, 9-10 & 12, para [0044]).
Re claim 15, Acinas Lope discloses claim 10 as discussed above and further discloses the controller 10 includes a pair of the supports 71 (fig 4, two of the three); and the pair of support 71 are respectively located on an end portion of one side of the substrate 20 (figs 7, 9 & below) and an end portion of the other side of the substrate 20 (figs 7, 9 & below), when seen in a plan view (figs 7, 9 & below, view looking in direction perpendicular to axis).

    PNG
    media_image1.png
    956
    791
    media_image1.png
    Greyscale


Claims 10 and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamasaki et al. (US201601818838, “Yamasaki ‘883”).
Re claim 10, Yamasaki ‘883 discloses a motor comprising: 
a motor main body 10 (fig 1, note: employing embodiments of figs 6-7 but has same structure as fig 1 except for 60 replaces 40) including a rotor 15 (fig 1) rotatable about a central axis extending in an up-down direction (fig 1, axis of shaft 16); 

a cover 90 (fig 1) surrounding the controller 30 from an outward diameter direction and an upper side of the control unit 30 (fig 1); wherein 
the controller 30 includes a substrate 31 (fig 1, para [0048]) disposed along a direction perpendicular or substantially perpendicular to the central axis (fig 1) and connected with a coil wire 17 extending from the stator 12 (fig 1, para [0053]), a press fitting pin 610 (figs 1 & 6-7, para [0093]-[0094]) electrically connected to the substrate 31 (figs 1 & 6-7, para [0083], connected to ground line of 31) and extending along up-down direction (figs 1 & 6-7), and a support (figs 6-7, includes 25 & 27) fitting and contacting a first contact surface facing the upper side of the motor main body 10 (figs 1 & 6-7, surface of 31 facing 10) and a second contact surface facing a lower side of the cover 90 (figs 6-7, surface of 63).
Re claim 16, Yamasaki ‘883 discloses claim 10 as discussed above and further discloses the upper surface of the motor main body 10 (fig 1, upper surface of 24) and a lower end portion 912 of the cover 90 are sealed (para [0056]). 
Re claim 17, Yamasaki ‘883 discloses claim 10 as discussed above and further discloses a groove portion 242 opened upward (fig 1, para [0056]) is provided on a surface facing the upper side of the motor body 10 (as best understood by examiner the surface of the motor body; fig 1, upper surface of 24); the lower end portion 912 of the cover 90 is inserted in the groove portion 242 (fig 1); and an adhesive is filled in an inside of the groove portion 242 (fig 1, para [0056]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yamasaki ‘883 ‘in view of Yamasaki (US20160204670, “Yamasaki ‘670”).
Re claim 14, Yamasaki ‘883 discloses claim 10 as discussed above and further discloses the controller 30 includes a connector portion 92 (fig 1) protruding outward of the cover 90 (fig 1) and connected to an external device (para [0057]). 
Yamasaki ‘883 fails to disclose the connector portion includes the press fitting pin connected to the substrate.
Yamasaki ‘670 discloses the connector portion 62, 63 (figs 1-5) includes the press fitting pin 64, 65 (figs 1 & 3-7, para [0062]-[0065] & [0068]-[0069]) connected to the substrate 31 (figs 5-7).
. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Yamasaki ‘883 ‘in view of Hayashi (US20160218596, “Hayashi”).
Re claim 18, Yamasaki ‘883 discloses claim 16 but is silent with respect to the motor main body and the cover face each other through a space; and the space is filled with an adhesive.
Hayashi discloses the motor main body 10 (fig 2) and the cover 25 (fig 2) face each other through a space (fig 2, para [0039], space filled by 26); and the space is filled with an adhesive 26 (fig 2, para [0039]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the motor main body and cover of Yamasaki ‘883 to face each other through a space; and the space is filled with an adhesive, as disclosed by Hayashi, in order to provide a liquid tight seal, as taught by Hayashi (para [0039]).
Allowable Subject Matter
Claim 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC JOHNSON whose telephone number is (571)270-5715.  The examiner can normally be reached on Mon-Fri 8:30-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834                                                                                                                                                                                                        
/ERIC JOHNSON/Examiner, Art Unit 2834